Smith, J.,
delivered the opinion of the conrt.
While appellant was negligent in not ascertaining that the bill filed against her in the court below prayed for a partition of the land in controversy, as well as for an injunction against cutting the timber thereon, her mistake in supposing that the bill involved only the cutting of timber was a very natural one under the circumstances. The setting aside of the decree pro confesso would have worked no serious injury to appellee, but would simply have deprived him of the advantage which he had secured by reason of appellant’s neglict to file her answer. Under the circumstances, we think the court below erred in overruling the motion to set aside the decree pro confesso. Yost v. Alderson, 58 Miss. 40.
The decree of the court below is reversed, the decree pro confesso set aside, and the cause remanded, with leave to appellant to answer the bill within thirty days after mandate filed in the court below.

Reversed and remanded.